—Judgment, Court of Claims (John Bell, J.), entered on or about February 28, 1997, awarding claimant $275,000 for past pain and suffering and $100,000 for future pain and suffering, unanimously reversed, on the facts, without costs, to vacate the award of damages and remand for a new trial on the issue of damages only, unless defendant stipulates within 30 days from the date of this order to increase the award for past pain and suffering to $550,000 and the award for future pain and suffering to $200,000, and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended, affirmed, without costs.
The award deviates materially from what is reasonable compensation for this 34-year-old, severely handicapped resident of a State developmental center, who, as a result of a fire *190set by his roommate, sustained second- and third-degree burns to 15% of his body, including his legs and buttocks, was hospitalized for six weeks, and experienced excruciating pain during two skin graft procedures and various debridements and had to undergo a urethral catheter (CPLR 5501 [c]; cf., Luecke v Bitterman, 240 AD2d 229). Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.